OMB APPROVAL OMB Number: 3235-0578 Expires:April 30, 2013 Estimated average burden hours per response: 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22162 The RAM Funds (Exact name of registrant as specified in charter) 2331 Far Hills Avenue, Suite 200Dayton, Ohio (Address of principal executive offices) (Zip code) Tina H. Bloom, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(937) 643-1000 Date of fiscal year end:November 30, 2010 Date of reporting period: August 31, 2010 Form N-Q is to be used by management investment companies other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Schedule of Investments. The RAM Small/Mid Cap Fund Schedule of Investments August 31, 2010 (Unaudited) COMMON STOCKS — 93.6% Shares Value Consumer Discretionary - 15.3% Household Durables - 2.2% Jarden Corp. $ Media - 1.8% John Wiley & Sons, Inc. - Class A Multiline Retail - 4.8% Big Lots, Inc.* Dollar Tree, Inc.* Specialty Retail - 3.5% Gymboree Corp. (The)* Rent-A-Center, Inc. Textiles, Apparel & Luxury Goods - 3.0% Hanesbrands, Inc.* Consumer Staples - 1.9% Food Products - 1.9% Dean Foods Co.* Energy - 9.5% Energy Equipment & Services - 6.1% Helix Energy Solutions Group, Inc.* McDermott International, Inc.* Superior Energy Services, Inc.* Oil, Gas & Consumable Fuels - 3.4% PetroHawk Energy Corp.* Swift Energy Co.* Financials - 25.4% Consumer Finance - 6.4% EZCORP, Inc. - Class A* First Cash Financial Services, Inc.* Insurance - 7.5% Fidelity National Financial, Inc. - Class A HCC Insurance Holdings, Inc. PartnerRe Ltd. Real Estate Investment Trusts (REITs) - 9.7% Annaly Capital Management, Inc. LTC Properties, Inc. Omega Healthcare Investors, Inc. Thrifts & Mortgage Finance - 1.8% Beneficial Mutual Bancorp, Inc.* The RAM Small/Mid Cap Fund Schedule of Investments (Continued) COMMON STOCKS — 93.6% (Continued) Shares Value Health Care - 7.5% Health Care Equipment & Supplies - 2.0% ICU Medical, Inc.* $ Life Sciences Tools & Services - 2.0% ICON plc - ADR* Pharmaceuticals - 3.5% Warner Chilcott plc - Class A* Industrials - 13.9% Commercial Services & Supplies - 2.8% Republic Services, Inc. Construction & Engineering - 2.5% KBR, Inc. Electrical Equipment - 2.2% Babcock & Wilcox Co.* Marine - 2.0% Navios Maritime Holdings, Inc. Professional Services - 4.4% FTI Consulting, Inc.* Navigant Consulting, Inc.* Information Technology - 12.1% Electronic Equipment, Instruments & Components - 2.0% Cogent, Inc.* Internet Software & Services - 2.7% VeriSign, Inc.* IT Services - 7.4% Fiserv, Inc.* Lender Processing Services, Inc. Wright Express Corp.* Telecommunication Services - 2.0% Diversified Telecommunication Services - 2.0% Frontier Communications Corp. The RAM Small/Mid Cap Fund Schedule of Investments (Continued) COMMON STOCKS — 93.6% (Continued) Shares Value Utilities - 6.0% Electric Utilities - 2.1% UIL Holdings Corp. $ Multi-Utilities - 3.9% CMS Energy Corp. Total Common Stocks (Cost $7,210,848) $ MONEY MARKET FUNDS — 5.7% Shares Value AIM Short-Term Investments Trust (The) - Treasury Portfolio - Institutional Class, 0.06%(a) (Cost $450,596) $ Total Investments at Value — 99.3% (Cost $7,661,444) $ Other Assets in Excess of Liabilities — 0.7% Net Assets — 100.0% $ ADR - American Depositary Receipt. * Non-income producing security. (a) The rate shown is the 7-day effective yield as of August 31, 2010 . See accompanying notes to Schedules of Investments. The RAM Small Cap Fund Schedule of Investments August 31, 2010 (Unaudited) COMMON STOCKS — 94.4% Shares Value Consumer Discretionary - 17.8% Household Durables - 3.4% Jarden Corp. $ Media - 1.8% John Wiley & Sons, Inc. - Class A Multiline Retail - 4.7% Big Lots, Inc.* Dollar Tree, Inc.* Specialty Retail - 3.7% Gymboree Corp. (The)* Rent-A-Center, Inc. Textiles, Apparel & Luxury Goods - 4.2% Hanesbrands, Inc.* Consumer Staples - 2.2% Food Products - 2.2% Dean Foods Co.* Energy - 9.6% Energy Equipment & Services - 8.1% Helix Energy Solutions Group, Inc.* McDermott International, Inc.* Superior Energy Services, Inc.* Vantage Drilling Co.* Oil, Gas & Consumable Fuels - 1.5% Swift Energy Co. * Financials - 35.7% Capital Markets - 2.3% Diamond Hill Investment Group, Inc.* Consumer Finance - 9.4% EZCORP, Inc. - Class A* First Cash Financial Services, Inc.* Insurance - 7.3% American Safety Insurance Holdings Ltd.* Fidelity National Financial, Inc. - Class A HCC Insurance Holdings, Inc. The RAM Small Cap Fund Schedule of Investments (Continued) COMMON STOCKS — 94.4% (Continued) Shares Value Financials - 35.7% (Continued) Real Estate Investment Trusts (REITs) - 11.1% Capstead Mortgage Corp. $ LTC Properties, Inc. Omega Healthcare Investors, Inc. Thrifts & Mortgage Finance - 5.6% Beneficial Mutual Bancorp, Inc.* Chicopee Bancorp, Inc.* Westfield Financial, Inc. Health Care - 3.5% Life Sciences Tools & Services - 2.1% ICON plc - ADR* Pharmaceuticals - 1.4% Warner Chilcott plc - Class A* Industrials - 6.9% Marine - 2.1% Navios Maritime Holdings, Inc. Professional Services - 4.8% FTI Consulting, Inc.* Navigant Consulting, Inc.* Information Technology - 12.4% Electronic Equipment, Instruments & Components - 3.6% Cogent, Inc.* Internet Software & Services - 3.5% VeriSign, Inc.* IT Services - 5.3% Lender Processing Services, Inc. Wright Express Corp.* Telecommunication Services - 2.1% Diversified Telecommunication Services - 2.1% Frontier Communications Corp. The RAM Small Cap Fund Schedule of Investments (Continued) COMMON STOCKS — 94.4% (Continued) Shares Value Utilities - 4.2% Electric Utilities - 1.8% UIL Holdings Corp. $ Multi-Utilites - 2.4% CMS Energy Corp. Total Common Stocks (Cost $937,614) $ MONEY MARKET FUNDS — 4.3% Shares Value AIM Short-Term Investments Trust (The) - Treasury Portfolio - Institutional Class, 0.06%(a) (Cost $39,848) $ Total Investments at Value — 98.7% (Cost $977,462) $ Other Assets in Excess of Liabilites—1.3% Net Assets — 100.0% $ ADR - American Depositary Receipt. * Non-income producing security. (a) The rate shown is the 7-day effective yield as of August 31, 2010 . See accompanying notes to Schedules of Investments. The RAM Funds Notes to Schedules of Investments August 31, 2010 (Unaudited) 1.Securities Valuation Portfolio securities, such as common stocks and real estate investment trusts (“REITs”), of The RAM Small/Mid Cap Fund and The RAM Small Cap Fund (the “Funds”) are valued at market value as of the close of regular trading on the New York Stock Exchange (“NYSE”) (normally, 4:00 p.m. Eastern time) on each business day the NYSE is open.Securities listed on the NYSE or other exchanges are valued on the basis of their last sale prices on the exchanges on which they are primarily traded.If there are no sales on that day, the securities are valued at the closing bid price on the NYSE or other primary exchange for that day.NASDAQ listed securities are valued at the NASDAQ Official Closing Price.If there are no sales on that day, the securities are valued at the last bid price as reported by NASDAQ.Securities traded in the over-the-counter market are valued at the last sales price, if available, otherwise at the mean of the closing bid and ask prices.In the event that market quotations are not readily available, securities and other assets are valued at fair value as determined in good faith in accordance with procedures adopted by the Board of Trustees of the Trust and will classified as Level 2 or 3 within the fair value hierarchy, depending on the inputs used.Debt securities will be valued at their current market value when available or at their fair value, which for securities with remaining maturities of 60 days or less, has been determined in good faith by the Board of Trustees to be represented by amortized cost, which approximates fair value, absent unusual circumstances. Accounting principles generally accepted in the United States (“GAAP”) establish a single authoritative definition of fair value, set out a framework for measuring fair value and require additional disclosures about fair value measurements. Various inputs are used in determining the value of each Fund’s investments.These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs Level 3 – significant unobservable inputs The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities.The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurements fall in their entirety is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value each Fund’s investments as of August 31, 2010 by security type: The RAM Small/Mid Cap Growth Fund Level 1 Level 2 Level 3 Total Common Stocks (including REITs) $
